The Chancellor decided in this case that in cases of trusts and assignments for the benefit of creditors, and all other express trusts of a similar nature, where nothing is said in the deed or instrument creating the trust, on the subject of compensation to the trustee for his personal services in the execution of the trust, and wlieie there is no agreement for a different allowance, the trustee is entitled, on the settlement of his accounts, to the same fixed compensation, by way of commissions, for his services, as are allowed by law to executors and guardians, and to be computed in the same manner. But that the trustee in such a case will not be allowed any compensation beyond such fixed allowance, either by way of commissions or in a gross sum, for his services in executing the trust, in addition to his expenses and disbursements. That the assignee named in an assignment for the benefit of creditors, is entitled to his half commissions upon the debts due to himself from the assignors, the payment of which is provided for in the assignment.
*5With a slight modification in the matter of the seventh exception of the defendant, the decree of the vice chancellor affirmed, without costs to either party as against the other, on the appeals.